                  UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF FLORIDA
                         TAMPA DIVISION

THOMAS HINSON,

            Plaintiff,

v.                                     Case No. 8:18-cv-1499-T-33AAS

UNITED STATES OF AMERICA,

            Defendant.
                                   /

                               ORDER

     This matter comes before the Court upon consideration of

Defendant   United   States   of   America’s    Motion   for   Partial

Summary Judgment (Doc. # 39) and Motion in Limine (Doc. #

41). Plaintiff Thomas Hinson responded in opposition to the

Motions. (Doc. ## 40, 42). For the reasons that follow, the

Motions are denied.

I.   Background

     Hinson initiated this Federal Tort Claims Act (FTCA)

case against the United States on June 21, 2018. (Doc. # 1).

This case involves a car accident between Hinson and a U.S.

Postal Service vehicle in 2016, in which Hinson was allegedly

injured. (Id.). The United States filed its Answer on August

27, 2018. (Doc. # 11).




                                   1
     The case proceeded through discovery. On February 21,

2019, the United States moved to strike Hinson’s expert

disclosures, including those relating to three of Hinson’s

treating physicians: Dr. Heldreth, Dr. Bansal, and Dr. Weber.

(Doc. # 30). After the motion to strike was filed, Hinson

served his amended expert disclosures. (Doc. # 39-4). But the

United States still maintained these amended disclosures were

insufficient. (Doc. # 34).

     On April 18, 2019, the Magistrate Judge granted the

United States’ motion to strike. (Doc. # 36). The Magistrate

Judge gave Hinson an opportunity to amend his disclosures for

the various treating physicians. The Order specified that

Hinson “should clarify whether each non-retained treating

expert will testify only on opinions formed during their

treatment of [] Hinson. If these physicians will testify based

on facts learned outside their treatment relationship with []

Hinson, then [] Hinson must provide the information required

under Rule 26(a)(2)(b).” (Id. at 8). The Order stated that

“Hinson’s amended disclosures provide adequate detail as to

Dr. Bansal’s and Dr. Weber’s opinions and supporting facts”

but also directed Hinson to “clarify that Dr. Bansal and Dr.

Weber will testify only on opinions formed during their

treatment of [] Hinson.” (Id. at 7). Regarding Dr. Heldreth,


                              2
the Order explained that Hinson’s amended disclosures “failed

to provide an adequate summary of the specific facts and

opinions   to   which   Dr.   Heldreth    .     .   .     [is]   expected    to

testify.” (Id.).

     Hinson turned over his second amended disclosures on

April 25, 2019. (Doc. # 39-5). Hinson disclosed that he

intends for three treating physicians — Dr. Heldreth, Dr.

Bansal, and Dr. Weber — to offer opinions about the causation

of his injuries. Specifically, regarding Dr. Heldreth, the

second amended disclosures state in relevant part: “It is

anticipated     that,   based   only     upon       his    examination      and

treatment of [Hinson], Dr. Heldreth will opine that the care

and treatment provided at Total Vitality Medical Group for

those injuries was reasonable, necessary and related to the

motor vehicle collision.” (Id. at 3).

     Regarding Dr. Bansal, the second amended disclosures

state in relevant part: “It is anticipated that, based only

upon his examination and treatment of [Hinson], Dr. Bansal

will opine that: [Hinson] suffered personal injuries to his

right shoulder and right knee as a direct result of the

subject    incident;    [Hinson]   suffered         aggravation     of   pre-

existing medical arthritic condition of his right knee as a

direct result of the subject incident; . . . [and] the care


                                   3
and treatment [Hinson] received by Dr. Bansal for those

injuries    and       aggravations    were   reasonable,       necessary   and

related    to    the    injuries     sustained      in   the   motor   vehicle

collision.” (Id. at 5-6). Finally, regarding Dr. Weber, the

second amended disclosures state in relevant part: “It is

anticipated       that,    based     only    upon    his   examination     and

treatment of [Hinson], Dr. Weber will opine that: [Hinson]

suffered personal injuries to his cervical spine and lumbar

spine as a direct result of the subject incident, including

but not limited to cervical myelopathy and is at risk for a

devastating neurologic injury; . . . [and] the care and

treatment [Hinson] received by Dr. Weber for those injuries

were reasonable, necessary and related to the spinal injuries

sustained in the motor vehicle collision.” (Id. at 8-9).

     Now,       the    United   States      moves    for   partial     summary

judgment on the issue of whether Hinson’s injuries were caused

by the car accident. (Doc. # 39). In support, the United

States contends that Hinson’s second amended disclosures are

insufficient to allow his treating physicians to opine on

causation and that Hinson has no other evidence in support of

causation. (Id.). The United States has also filed a Motion

in Limine, seeking to prevent Dr. Heldreth, Dr. Bansal, and

Dr. Weber “from providing expert testimony that [Hinson’s]


                                       4
injuries are causally related to the motor vehicle accident

. . . and to prevent any of [Hinson’s] treating physician

experts from offering any testimony which is based upon

information provided to them in anticipation of litigation or

trial.” (Doc. # 41 at 1).

      Hinson has responded to both Motions (Doc. ## 40, 42),

and the Motions are ripe for review.

II.   Legal Standard

      A.    Motion in Limine

      “A   motion    in   limine   presents   a   pretrial   issue   of

admissibility of evidence that is likely to arise at trial,

and as such, the order, like any other interlocutory order,

remains subject to reconsideration by the court throughout

the trial.” In re Seroquel Prods. Liab. Litig., Nos. 6:06–

md–1769–Orl–22DAB, 6:07–cv–15733–Orl–22DAB, 2009 WL 260989,

at *1 (M.D. Fla. Feb. 4, 2009). “The real purpose of a motion

in limine is to give the trial judge notice of the movant’s

position so as to avoid the introduction of damaging evidence

which may irretrievably effect the fairness of the trial.”

Id. (internal quotation marks omitted). “A court has the power

to exclude evidence in limine only when evidence is clearly

inadmissible    on    all   potential    grounds.”    Id.    (internal

quotation marks omitted).


                                    5
     “A motion in limine is not the proper vehicle to resolve

substantive issues, to test issues of law, or to address or

narrow the issues to be tried.” LSQ Funding Grp. v. EDS Field

Servs., 879 F. Supp. 2d 1320, 1337 (M.D. Fla. 2012)(citing

Royal Indem. Co. v. Liberty Mut. Fire Ins. Co., No. 07–80172–

CIV, 2008 WL 2323900, at *1 (S.D. Fla. June 5, 2008)). “Denial

of a motion in limine does not necessarily mean that all

evidence contemplated by the motion will be admitted at

trial.” In re Seroquel, 2009 WL 260989, at *1 (internal

quotation marks omitted). “Instead, denial of the motion

means the court cannot determine whether the evidence in

question should be excluded outside the trial context.” Id.

“The court will entertain objections on individual proffers

as they arise at trial, even though the proffer falls within

the scope of a denied motion in limine.” Id.

     The district court has broad discretion to determine the

admissibility of evidence, and the appellate court will not

disturb   this   Court’s   judgment   absent   a   clear   abuse   of

discretion. United States v. McLean, 138 F.3d 1398, 1403 (11th

Cir. 1998); see also United States v. Jernigan, 341 F.3d 1273,

1285 (11th Cir. 2003)(“Inherent in this standard is the firm

recognition that there are difficult evidentiary rulings that

turn on matters uniquely within the purview of the district


                                6
court, which has first-hand access to documentary evidence

and is physically proximate to testifying witnesses and the

jury.”).

     B.    Summary Judgment

      Summary judgment is appropriate “if the movant shows

that there is no genuine dispute as to any material fact and

the movant is entitled to judgment as a matter of law.”   Fed.

R. Civ. P. 56(a). A factual dispute alone is not enough to

defeat a properly pled motion for summary judgment; only the

existence of a genuine issue of material fact will preclude

a grant of summary judgment. Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 247-48 (1986).

     An issue is genuine if the evidence is such that a

reasonable jury could return a verdict for the non-moving

party. Mize v. Jefferson City Bd. of Educ., 93 F.3d 739, 742

(11th Cir. 1996)(citing Hairston v. Gainesville Sun Publ’g

Co., 9 F.3d 913, 918 (11th Cir. 1993)). A fact is material if

it may affect the outcome of the suit under the governing

law. Allen v. Tyson Foods, Inc., 121 F.3d 642, 646 (11th Cir.

1997). The moving party bears the initial burden of showing

the Court, by reference to materials on file, that there are

no genuine issues of material fact that should be decided at

trial. Hickson Corp. v. N. Crossarm Co., 357 F.3d 1256, 1260


                               7
(11th Cir. 2004)(citing Celotex Corp. v. Catrett, 477 U.S.

317, 323 (1986)).

      “When a moving party has discharged its burden, the non-

moving party must then ‘go beyond the pleadings,’ and by its

own    affidavits,   or    by       ‘depositions,    answers      to

interrogatories, and admissions on file,’ designate specific

facts showing that there is a genuine issue for trial.”

Jeffery v. Sarasota White Sox, Inc., 64 F.3d 590, 593-94 (11th

Cir. 1995)(quoting Celotex, 477 U.S. at 324).

      If there is a conflict between the parties’ allegations

or evidence, the non-moving party’s evidence is presumed to

be true and all reasonable inferences must be drawn in the

non-moving party’s favor. Shotz v. City of Plantation, 344

F.3d 1161, 1164 (11th Cir. 2003). If a reasonable fact finder

evaluating the evidence could draw more than one inference

from the facts, and if that inference introduces a genuine

issue of material fact, the Court should not grant summary

judgment. Samples ex rel. Samples v. City of Atlanta, 846

F.2d 1328, 1330 (11th Cir. 1988). But, if the non-movant’s

response consists of nothing “more than a repetition of his

conclusional   allegations,”    summary   judgment   is   not   only

proper, but required. Morris v. Ross, 663 F.2d 1032, 1034

(11th Cir. 1981).


                                8
III. Analysis

       A.     Rule 26 Disclosures

       “A treating physician may testify as either a lay witness

or an expert witness; however, in order to testify as an

expert      witness,     the   physician      must    provide    the   required

disclosures        under       either    Rule        26(a)(2)(B)       or     Rule

26(a)(2)(C).”       Sweat      v.   United    States,    No.    8:14-cv-888-T-

17JSS,      2015    WL      8270434,    at     *2    (M.D.     Fla.    Dec.     8,

2015)(citations omitted). Typically, treating physicians are

only     required      to    satisfy    the     lower    standard      of     Rule

26(a)(2)(C). See Bostick v. State Farm Mut. Auto. Ins. Co.,

No. 8:16-cv-1400-T-33AAS, 2017 WL 2869967, at *2 (M.D. Fla.

July 5, 2017)(“ Under the plain language of Rule 26(a)(2)(B),

[the plaintiff’s] treating physicians were not required to

provide written reports because they were not retained or

specially employed to provide expert testimony.”).

       Pursuant to Rule 26(a)(2)(C), a party must submit an

expert disclosure for any expert witness not required to

submit an expert report. That expert disclosure must state

“the subject matter on which the witness is expected to

present evidence under Federal Rule of Evidence 702, 703, or

705” and “a summary of the facts and opinions to which the

witness is expected to testify.” Fed. R. Civ. P. 26(a)(2)(C).


                                        9
“This disclosure is considerably less extensive than the

report required by Rule 26(a)(2)(B)” and “[c]ourts must take

care against requiring undue detail, keeping in mind that

these witnesses have not been specially retained and may not

be as responsive to counsel as those who have.” Id. (Advisory

Committee Notes to 2010 Amendment).

     As the Magistrate Judge already explained in this case,

“[b]ecause   a   treating   physician   considers   not   only   the

plaintiff’s diagnosis and prognosis, opinions as to the cause

of injuries do not require a written report if based on the

examination and treatment of the patient.” (Doc. # 36 at

4)(citation omitted). Indeed, “[t]estimony as to causation of

an injury is not ‘expert testimony’ that requires expert

disclosure under Rule 26.” Baratta v. City of Largo, No. 8:01-

cv-1894-T-EAJ, 2003 WL 25686843, at *2 (M.D. Fla. Mar. 18,

2003). “Treating physicians commonly consider the cause of

any medical condition presented in a patient, the diagnosis,

the prognosis and the extent of disability, if any, caused by

the condition or injury.” Id.

     The United States argues the second amended disclosures

for Dr. Heldreth, Dr. Bansal, and Dr. Weber are insufficient

and, thus, these treating physicians should be precluded from

testifying about the cause of Hinson’s injuries. (Doc. # 39


                                10
at 6-9; Doc. # 41 at 1-2). Specifically, the United States

argues that the disclosures for Dr. Heldreth, Dr. Bansal, and

Dr. Weber fail to sufficiently provide “a summary of the facts

and opinions to which the witness is expected to testify”

under Rule 26(a)(2)(C). (Doc. # 39 at 7-8).

     Regarding Dr. Heldreth, the United States argues that

Hinson “has offered no facts at all that would support Dr.

Heldreth’s purported causation opinion, in violation of Rule

26(a)(2)(C)(ii).” (Id. at 7). The United States points out

that “Dr. Heldreth did not treat [Hinson] at any point prior

to the November 7, 2016 accident, nor did Dr. Heldreth review

any of [Hinson]’s medical records or MRI studies from prior

to November 7, 2016.” (Id.).

     And, regarding Dr. Bansal and Dr. Weber, the United

States contends Hinson’s “disclosure includes no facts that

could form the basis of [Dr. Bansal and Dr. Weber’s] opinions,

in violation of Rule 26.” (Id. at 8). The United States

emphasizes that “[n]either Dr. Weber nor Dr. Bansal ever

treated [Hinson] prior to the November 7, 2016 accident, nor

did they review any of [Hinson]’s prior medical records or

MRI studies from before the accident during the course of

their treatment of [Hinson].” (Id.). Thus, the United States

concludes “[b]ecause these physicians have no knowledge or


                               11
information regarding [Hinson]’s physical condition prior to

the accident, there is no basis by which either Dr. Weber or

Dr. Bansal could opine that [Hinson]’s alleged injuries were

caused or aggravated by the accident (nor do [Hinson]’s

disclosures identify what facts these experts considered that

would support such causation opinions).” (Id. at 8-9).

       But the United States cites no authority to support its

contention that only treating physicians who have treated a

patient before the patient’s injury at issue may opine as to

the cause of the patient’s injury. And the Court is not

persuaded that Dr. Heldreth, Dr. Bansal, and Dr. Weber could

not have formed opinions as to causation of Hinson’s injuries

during the course of their treatment just because they did

not treat him before the car accident.

       Indeed, upon review of the summary of facts and opinions

for each physician, the Court believes that the second amended

disclosures are sufficient for Dr. Heldreth, Dr. Weber, and

Dr. Bansal. This is not a situation in which the disclosure

merely contains broad, general information on the treating

physician and his planned testimony. See, e.g.,              Pugliese v.

Tex.    Roadhouse,     Inc.,   No.     5:17-cv-392-Oc-PRL,     2018     WL

3757762,    at    *1   (M.D.   Fla.    Aug.   8,   2018)(finding      Rule

26(a)(2)(C)      disclosure    inadequate     because   it   “provide[d]


                                      12
little more than the name and address for each provider,

together with general statements such as that the witness is

a ‘board certified orthopedic surgeon,’ and ‘testimony will

relate to his treatment of Plaintiff’s injuries after the

subject   accident,     his   diagnosis      and    prognosis,     and    the

resulting    medical    bills    and     charges’”);      Jones    v.   Royal

Caribbean Cruises, Ltd., No. 12-20322-CIV, 2013 WL 8695361,

at *4 (S.D. Fla. Apr. 4, 2013)(“Plaintiff’s expert witness

disclosures simply lists the names of his treating physicians

. . . . It is therefore clear that Plaintiff did not comply

with Rule 26(a)(2)(C). Indeed, the reader of Plaintiff’s

disclosures has no idea what opinion the doctors will offer

or on what facts the doctors will base those opinions.”).

Rather,     the     descriptions    in     Hinson’s       second    amended

disclosures are thorough and provide a clear picture of the

treatment    each    physician     provided,       what   materials      each

physician reviewed, and the opinions each physician plans to

offer at trial. (Doc. # 39-5 at 2-11).

     Furthermore, in so ruling, the Court is mindful that the

Rule 26(a)(2)(C) disclosure requirement is “considerably less

extensive than the report required by Rule 26(a)(2)(B)” and

that the Court should not require “undue detail” for such

disclosures. Fed. R. Civ. P. 26 (Advisory Committee Notes to


                                    13
2010 Amendment). Thus, the United States’ Motion in Limine is

due to be denied. 1 However, denial of the Motion in Limine is

without prejudice, and the United States is not foreclosed

from challenging Hinson’s experts during trial.

     B.    Causation

     “Under the FTCA, the law of the state where the alleged

negligent act or omission occurred governs the rights and

liabilities of the parties.” Abrisch v. United States, 359 F.

Supp. 2d 1214, 1226 (M.D. Fla. 2004). Because the accident at

issue occurred in Florida, Florida law applies.

     “Under Florida law, the Plaintiff in general bears the

burden of proving causation.” Rementer v. United States, No.

8:14-cv-642-T-17MAP, 2015 WL 5934522, at *2 (M.D. Fla. Oct.

9, 2015). So, Hinson “must come forward with admissible

evidence   on   the   issue   of   medical   causation   in   order   to

demonstrate that there is a material issue of fact that should

preclude summary judgment.” Id. “In the negligence context

under Florida law, ‘lay testimony is legally insufficient to

support a finding of causation where the medical condition


1 To the extent the United States’ Motion in Limine can be
interpreted as a Daubert motion, the Motion is due to be
denied as untimely. The Amended Case Management and
Scheduling Order set a May 1, 2019, deadline for Daubert
motions. (Doc. # 29). But the Motion in Limine was not filed
until June 5, 2019. (Doc. # 41).


                                   14
involved is not readily observable.’” Id. (citation omitted).

And “Florida courts have held that a plaintiff’s back pain

and other soft tissue injuries are not ‘readily observable’

medical conditions.” Id. Thus, expert medical testimony is

required.

      The United States argues that, because the treating

physicians’ anticipated testimony about causation should be

excluded, Hinson cannot present any evidence on causation.

(Doc. # 39 at 9-12). Thus, the United States seeks entry of

partial   summary   judgment   in    its   favor   on   the   issue   of

causation. (Id. at 11-12).

      But, as discussed above, Hinson’s treating physicians

may testify as to causation and their opinion that Hinson’s

injuries were caused by — or at least aggravated by — the car

accident at issue. So, there is a genuine issue of material

fact as to causation. Therefore, the United States’ Motion

for Partial Summary Judgment is denied.

      Accordingly, it is now
      ORDERED, ADJUDGED, and DECREED:
(1)   Defendant United States of America’s Motion in Limine

      (Doc. # 41) is DENIED WITHOUT PREJUDICE.

(2)   Defendant United States of America’s Motion for Partial

      Summary Judgment (Doc. # 39) is DENIED.



                                15
     DONE and ORDERED in Chambers in Tampa, Florida, this 3rd

day of July, 2019.




                             16
